                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 1 of 12 Page ID #:1



                            1     DOUGLAS Q. HAHN, SBN 257559
                                   dhahn@sycr.com
                            2     AHMAD TAKOUCHE, SBN 322911
                                   atakouche@sycr.com
                            3     STRADLING YOCCA CARLSON & RAUTH
                                  A PROFESSIONAL CORPORATION
                            4     660 Newport Center Drive, Suite 1600
                                  Newport Beach, CA 92660-6422
                            5     Telephone: (949) 725-4000
                                  Facsimile: (949) 725-4100
                            6
                                  Attorneys for Plaintiff
                            7     Five Points Trading Corp.
                            8
                                                             UNITED STATES DISTRICT COURT
                            9
                                                          CENTRAL DISTRICT OF CALIFORNIA
                            10
                            11    Five Points Trading Corp.,              CASE NO. 2:20-cv-09864
                            12                             Plaintiff,
                            13                             vs.            COMPLAINT FOR TRADE SECRET
                                                                          MISAPPROPRIATION,
                            14    Supremas, Inc., Papa Cantella’s Inc.    TRADEMARK INFRINGEMENT,
                                  and Does 1-10,                          FALSE DESIGNATION OF
                            15                                            ORIGIN/UNFAIR COMPETITION
                                                           Defendants.    AND COMMON LAW
                            16                                            TRADEMARK INFRINGEMENT.
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H

                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 2 of 12 Page ID #:2



                            1             Plaintiff Five Points Trading Corp. (“Five Points” or “Plaintiff”), by and
                            2     through its attorneys, for its Complaint against Supremas Inc. (“Supremas”) and
                            3     Papa Cantella’s, Inc. (“Papa Cantella’s,” and together with Supremas and Does 1-
                            4     10, “Defendants”) hereby alleges as follows:
                            5                                    NATURE OF THE ACTION
                            6             1.      This is an action to recover damages suffered by Five Points Trading
                            7     resulting in the loss of Five Points’ proprietary and trade secret information at the
                            8     hands of Supremas and Papa Cantella’s, through Trade Secret Misappropriation,
                            9     Trademark Infringement, False Designation Of Origin/Unfair Competition and
                            10    Common Law Trademark Infringement.
                            11                                        THE PARTIES
                            12            2.      Plaintiff Five Points is a foreign stock corporation incorporated under
                            13    the laws of the State of Nevada with its principal place of business located at 5850
                            14    Canoga Ave., 4th Floor, Woodland Hills, CA 91367.
                            15            3.      Defendant Supremas is a corporation duly organized and existing
                            16    under the laws of California with its principal place of business located at 8457 S.
                            17    Eastern Ave., Dock 14, Bell Gardens CA 90201.
                            18            4.      Defendant Papa Cantella’s is a corporation duly organized and
                            19    existing under the laws of California with its principal place of business located at
                            20    3341 E. 50th Street, Vernon, CA 90058.
                            21            5.      Defendants Does 1-10 are person or entities whose identities or
                            22    relationship to this action are presently unknown. Plaintiff will seek leave of Court
                            23    to amend this Complaint by substituting the true names and relationships of any
                            24    Doe defendants when they become known. Each of the fictitiously-named
                            25    respondents acted individually or in concert with the named Defendants and are
                            26    responsible for the occurrences alleged in this Complaint.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -1-
        LAWYERS
   N E W P O R T B E AC H                                              COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 3 of 12 Page ID #:3



                            1                                    JURISDICTION AND VENUE
                            2             6.      This action is based on the Defend Trade Secrets Act (18 U.S.
                            3     Code § 1832), the Lanham Act (15 U.S.C. 1125), the laws of the state of California
                            4     and the common law.
                            5             7.      This Court has subject matter jurisdiction over plaintiff’s claims
                            6     brought under the Defend Trade Secrets Act (18 U.S. Code § 1836(c)), pursuant to
                            7     Section 39 of the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and
                            8     1338(a).
                            9             8.      This Court has personal jurisdiction over Supremas and Papa
                            10    Cantella’s as California residents and, further, due to their substantial contacts with
                            11    the state of California.
                            12            9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391
                            13    because a substantial part of the events giving rise to the claims pled have occurred
                            14    in this judicial district and Defendants can both be found in this judicial district.
                            15                 FACTS MATERIAL TO THE CLAIMS ALLEGED HEREIN
                            16            10.     Five Points is an international trading company dedicated to the
                            17     manufacture, preparation and export of Central American ethnic foods.
                            18            11.     Five Points specializes in the development, industrial processes and
                            19     export of traditional Salvadoran food such as tamales, riguas (corn bread), and
                            20     pupusas (tortillas made from corn or rice flour), as well as stuffing for pupusas
                            21     such as cheese, beans, vegetables, or pork rinds.
                            22            12.     Five Points is also the registered owner of U.S. Trademark
                            23     Registration No. 5,567,395, for the mark CHICHARRON PARA PUPUSAS,
                            24     covering goods in Class 29 - Meat and meat extracts; Meat, fish, poultry and game
                            25     preserves. See attached Exhibit A – U.S. Certificate of Registration No.
                            26     5,567,395.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -2-
        LAWYERS
   N E W P O R T B E AC H                                               COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 4 of 12 Page ID #:4



                            1             13.     Five Points has been using the CHICHARRON PARA PUPUSAS
                            2      mark (the “Five Points Mark”) in interstate commerce since at least as early as
                            3      January 2009.
                            4             14.     In 2011, Five Points entered into an agreement with Calli Trading
                            5      LLC (‘Calli Trading”) for the production, manufacture, and distribution of meat
                            6      stuffing for pupusas (the “Five Points Product”).
                            7             15.     Based on Calli Trading’s connections in the meat processing industry,
                            8      Calli Trading engaged Defendant Papa Cantella’s to produce and manufacture the
                            9      Five Points Product, and Defendant Supremas to distribute the Five Points
                            10     Product to supermarkets and retail outlets.
                            11            16.     As part of the agreement with Calli Trading, Five Points provided
                            12     Papa Cantella’s with a limited use of its secret recipe, flowchart, and product
                            13     process information necessary to produce and manufacture the Five Points
                            14     Product. It was at all times understood by Calli Trading and Papa Cantella that
                            15     Five Points proprietary recipe was the sole property of Five Points and was to be
                            16     held strictly confidential.
                            17            17.     As part of the agreement with Calli Trading, Five Points allowed Papa
                            18     Cantella’s and Supremas to use the Five Points Mark in connection with the
                            19     marketing and sale of the Five Points Product in interstate commerce. It was at all
                            20     times understood that proper quality would be maintained and all trademark rights
                            21     and goodwill would reside with and vest solely in Five Points.
                            22            18.     On or about June, 2012, Five Points terminated its agreement with
                            23     Calli Trading.
                            24            19.     On or about June 15, 2012, Five Points sent a cease and desist letter to
                            25     Calli Trading and its associates demanding that they stop manufacturing,
                            26     producing, and distributing the Five Points Product as well as from using the Five
                            27     Points Mark. See Exhibit B – copy of 2012 Cease and Desist letter.
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -3-
        LAWYERS
   N E W P O R T B E AC H                                               COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 5 of 12 Page ID #:5



                            1             20.     After terminating the agreement and sending its June 15, 2012 letter,
                            2      Five Points believed that Calli Trading, Papa Cantella’s and Supremas ceased
                            3      making the Five Points Product, using the Five Points secret recipe and stopped
                            4      using the Five Points Mark.
                            5             21.     Upon information and belief, Papa Cantella’s and Supremas have
                            6      recently resumed manufacture and distribution of the Five Points Product using
                            7      Five Points’ secret recipe and product process and using the Five Points Mark (the
                            8      “Defendants’ goods”) with full knowledge that the contract between Plaintiff and
                            9      Calli Trading had been terminated. See Exhibit C – photos of trademark
                            10     infringement by Supremas.
                            11            22.     As a result of Defendants’ actions, Five Points has been damaged
                            12     through the wrongful distribution and consequent destruction of the secrecy of its
                            13     recipe, as well as by Defendants’ continuous usage of the Five Points Mark.
                            14            23.     On or about June 18, 2020, Five Points sent a cease and desist letter to
                            15     both Defendants. No response has been received from either party.
                            16                                             COUNT 1
                            17                                   (Trade Secret Misappropriation)
                            18            24.     Plaintiff Five Points hereby incorporates by reference and re-alleges
                            19    each and every allegation of Paragraphs 1 through 23 above.
                            20            25.     Defendants Papa Cantella’s and Does 1-10’s acts as described in this
                            21    Complaint constitute trade secret misappropriation in violation of the Defend
                            22    Trade Secrets Act, 18 U.S. Code § 1832 (a)(3).
                            23            26.     At all times relevant thereto, Plaintiff was in possession of certain
                            24    confidential and proprietary information and trade secrets described herein.
                            25            27.     Five Point’s secret recipe, flowchart, or product process is a trade
                            26    secret in that it consists of information, including a formula, pattern, compilation,
                            27    program, device, method, technique, or process, that derives independent economic
                            28    value, actual or potential, from not being generally known to the public or to other
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                            -4-
        LAWYERS
   N E W P O R T B E AC H                                             COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 6 of 12 Page ID #:6



                            1     persons who can obtain economic value from its disclosure or use, and is the
                            2     subject of efforts that are reasonable under the circumstances to maintain its
                            3     secrecy.
                            4             28.     Plaintiff is informed and believes and on that basis alleges that
                            5     Defendants misappropriated Plaintiff’s secret recipe, confidential information and
                            6     trade secrets for use in interstate commerce.
                            7             29.     Plaintiff is informed and believes and on that basis alleges that Papa
                            8     Cantella’s and Does 1-10 disclosed Five Point’s trade secrets without Five Point’s
                            9     express or implied consent despite knowing at the time of disclosure that the trade
                            10    secrets were acquired and derived under circumstances giving rise to a duty to
                            11    maintain their secrecy.
                            12            30.     Plaintiff is informed and believes and on that basis alleges that the
                            13    aforementioned acts and conduct of Defendants were willful, oppressive, and
                            14    malicious in that Defendants misappropriated Plaintiff’s confidential business
                            15    information trade secrets and recipe with the intent to injure Plaintiff’s business
                            16    and improve their own.
                            17                                            COUNT 2
                            18                                   Trademark Infringement
                            19                                        15 U.S.C.A. §1114
                            20            31.     Plaintiff hereby incorporates by reference and re-alleges each and
                            21    every allegation of Paragraphs 1 through 30 above.
                            22            32.     By virtue of Defendants conduct, Defendants have used and are using
                            23    the term “CHICHARRON PARA PUPUSAS” in connection with the advertising,
                            24    marketing, and offering of Defendants goods in interstate commerce.
                            25            33.     The Five Points Product is offered and advertised to the same or
                            26    similar classes of purchasers as Defendants’ product. As a result of Defendants’
                            27    conduct, there is a strong likelihood of confusion, mistake, or deception, and many
                            28    persons familiar with Five Points’ CHICHARRON PARA PUPUSAS mark, its
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -5-
        LAWYERS
   N E W P O R T B E AC H                                            COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 7 of 12 Page ID #:7



                            1     reputation and favorable good will, are likely to purchase Defendants’ goods in the
                            2     mistaken belief that such goods are offered or authorized by Five Points.
                            3             34.     Defendants’ actions have been and are willful, unfair, false and
                            4     deceptive, in that they tend to mislead, deceive and confuse, and have had and will
                            5     have the result of misleading, deceiving and confusing the public to believe that
                            6     Defendants and/or their goods are affiliated with, sponsored or controlled by
                            7     Plaintiff.
                            8             35.     As a consequence, Defendants have traded and are trading upon, and
                            9     have gained and are gaining public acceptance and other benefits from, Five
                            10    Points’ favorable reputation and valuable good will, which have accordingly been
                            11    placed at risk and damaged by Defendants’ illegal actions and conduct.
                            12            36.     The foregoing actions of Defendants constitute trademark
                            13    infringement by inducing the erroneous belief that Defendants and/or their goods
                            14    are in some manner affiliated with, originate from, or are sponsored by Five Points
                            15    in violation of Lanham Act § 32, 15 U.S.C. §1114.
                            16            37.     Five Points is informed and believes, and on that ground alleges, that
                            17    Defendants have made and/or will make unlawful gains and profits from their
                            18    unlawful actions as alleged herein, and by reason thereof, Five Points has been
                            19    deprived of gains and profits which otherwise would have inured to Five Points but
                            20    for such unlawful actions.
                            21            38.     Five Points has no adequate remedy at law for the injuries alleged in
                            22    this Count. The injury is, in part, intangible in nature and not capable of being
                            23    fully measured or valued in terms of money damages. Further, the injury is of a
                            24    continuing nature and will continue to be suffered so long as Defendants continue
                            25    their wrongful conduct.
                            26            39.     Notwithstanding the inadequacy of, and the difficulty of presently
                            27    fully ascertaining the value of the damage to Five Points caused by Defendants’
                            28    wrongful conduct, said conduct has resulted in irreparable, direct and proximate
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -6-
        LAWYERS
   N E W P O R T B E AC H                                          COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 8 of 12 Page ID #:8



                            1     damages to Five Points and Five Points is entitled to injunctive relief under 15
                            2     U.S.C. Section 1116(a).
                            3                                            COUNT 3
                            4                          False Designation of Origin/Unfair Competition
                            5                                    15 U.S.C.A. §1125(a)(1)(A)
                            6             40.      Plaintiff hereby incorporates by reference and re-alleges each and
                            7     every allegation of Paragraphs 1 through 39 above.
                            8             41.     This claim arises under Section 43(a) of the Lanham Act.
                            9     Defendants’ unauthorized use and threatened continued use in interstate commerce
                            10    of “CHICHARRON PARA PUPUSAS” constitutes use of a false designation of
                            11    origin and unfair competition that has caused and is likely to cause confusion,
                            12    mistake or deception (a) as to the characteristics, qualities or origin of Defendants’
                            13    goods, (b) as to an affiliation, connection or association between Five Points and
                            14    Defendants, and (c) as to the sponsorship or approval of Defendants’ goods by
                            15    Five Points.
                            16            42.     Such actions, as used in commercial advertising, have misrepresented
                            17    and do misrepresent the nature, characteristics or qualities of Defendants’ goods,
                            18    services and/or commercial activities.
                            19            43.     Upon information and belief, Defendants have intentionally and
                            20    falsely designated the origin of their goods by adopting and using a term that is
                            21    substantially the same as the CHICHARRON PARA PUPUSAS trademark for
                            22    their goods so as to profit from Five Points’ reputation by confusing the public as
                            23    to the source, origin, sponsorship or approval of Defendants’ goods, with the
                            24    intention of deceiving and misleading the public at large, and of wrongfully trading
                            25    on the goodwill and reputation of Five Points.
                            26            44.     The activities of Defendants complained of herein have caused and,
                            27    unless enjoined, will continue to cause substantial and irreparable harm to Five
                            28    Points, its business reputation and its goodwill, for which Five Points is without
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                            -7-
        LAWYERS
   N E W P O R T B E AC H                                             COMPLAINT
                                  4823-9569-0434v3/106250-0002
                                 Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 9 of 12 Page ID #:9



                            1     adequate remedy at law. Such activities have also caused Five Points monetary
                            2     loss and damage including, but not limited to, the loss of profits in an amount not
                            3     yet determined.
                            4             45.     Further, the injury is of a continuing nature and will continue to be
                            5     suffered so long as Defendants continue their wrongful conduct. Notwithstanding
                            6     the inadequacy of, and the difficulty of presently fully ascertaining, the value of the
                            7     damage to Five Points caused by Defendants’ wrongful conduct, Five Points is
                            8     informed and believes, and on that ground alleges, that said conduct has resulted in
                            9     irreparable, direct and proximate damages to Plaintiff.
                            10                                            COUNT 4
                            11                              Common Law Trademark Infringement
                            12            46.     Plaintiff hereby incorporates by reference and re-alleges each and
                            13    every allegation of Paragraphs 1 through 45 above.
                            14            47.     This is a claim for trademark infringement, arising under California
                            15    common law.
                            16            48.     Defendants’ acts complained of herein constitute trademark
                            17    infringement under California common law. Defendants’ acts complained of
                            18    herein are willful and deliberate and committed with knowledge that Defendants’
                            19    unauthorized use of the Five Points Mark causes a likelihood of confusion.
                            20            49.     Plaintiff is informed and believes, and thereon alleges, that
                            21    Defendants have derived and received and will continue to derive and receive,
                            22    gains, profits and advantages from Defendants’ trademark infringement in an
                            23    amount that is not presently known to Plaintiff. By reason of Defendants’
                            24    wrongful acts as alleged in this Complaint, Plaintiff has been damaged and is
                            25    entitled to monetary relief in an amount to be determined at trial.
                            26            50.     Due to Defendants’ trademark infringement, Plaintiff has suffered and
                            27    continues to suffer great and irreparable injury for which Plaintiff has no adequate
                            28    remedy at law.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -8-
        LAWYERS
   N E W P O R T B E AC H                                               COMPLAINT
                                  4823-9569-0434v3/106250-0002
                             Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 10 of 12 Page ID #:10



                            1            51.     Defendants’ willful acts of trademark infringement under California
                            2    common law constitute fraud, oppression, and malice. Accordingly, Plaintiff is
                            3    entitled to exemplary damages.
                            4                                          JURY DEMAND
                            5            Plaintiff Five Points Trading Corporation hereby requests a trial by jury on
                            6    all matters to which it is entitled to trial by jury pursuant to Rule 38 of the Federal
                            7    Rules of Civil Procedure.
                            8
                            9
                            10                                     PRAYER FOR RELIEF
                            11           WHEREFORE, Plaintiff Five Points Trading Corporation prays for the
                            12   following:
                            13           A.      A judgment and order that Papa Cantella’s and Does 1-10 have
                            14   misappropriated Plaintiff’s trade secrets.
                            15           B.      An Order declaring that Defendants’ use of the CHICHARRON
                            16   PARA PUPUSAS mark infringes the Five Points Mark under federal law;
                            17           C.      Temporary, preliminary, and permanent injunctions enjoining
                            18   Defendants and their employees, officers, directors, principals, subsidiaries,
                            19   parents, affiliates, related companies, brokers, agents, and all persons in active
                            20   concert or participation with any of them:
                            21                   1.       From using or registering the Five Points Mark and any
                            22           designs, logos, or marks that are confusingly similar to the Five Points
                            23           Mark, in connection with goods covered by the registration;
                            24                   2.       using to market, advertise, promote, sell, offer for sale, and/or
                            25           identify Defendants’ goods with the Five Points Mark or any mark that is
                            26           confusingly similar to the Five Points Mark or is likely to create the
                            27           erroneous impression that Defendants’ goods or services originate from Five
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                            -9-
        LAWYERS
   N E W P O R T B E AC H                                                COMPLAINT
                                 4823-9569-0434v3/106250-0002
                             Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 11 of 12 Page ID #:11



                            1            Points, are endorsed by Five Points, or are connected in any way with Five
                            2            Points;
                            3                    3.       manufacturing, distributing, shipping, importing, reproducing,
                            4            displaying, advertising, marketing, promoting, transferring, selling, and/or
                            5            offering to sell any food products bearing the Five Points Mark and/or any
                            6            confusingly similar marks;
                            7                    4.       falsely designating the origin of Defendants’ goods;
                            8                    5.       unfairly competing with Five Points in any manner; or
                            9                    6.       causing a likelihood of confusion or injuries to Five Points’
                            10           business reputation;
                            11           D.      An Order requiring Defendant to account for and pay to Five Points
                            12   any and all profits arising from the foregoing acts of infringement, false
                            13   designation of origin, unfair competition, and misappropriation, and increasing
                            14   such profits for payment to Five Points in accordance with 15 U.S.C.A. §1117 and
                            15   other applicable laws;
                            16           E.      An Order requiring Defendants to pay Five Points damages in an
                            17   amount as yet undetermined caused by the foregoing acts of trade secret
                            18   misappropriation under 18 U.S. Code § 1832 (b), trademark infringement, false
                            19   designation of origin, unfair competition, and misappropriation, in accordance with
                            20   15 U.S.C.A. §1117 and other applicable laws.
                            21           F.      That, because of the exceptional nature of this case resulting from
                            22   Defendants’ deliberate infringing actions, this Court award to Five Points all
                            23   reasonable attorneys’ fees, costs and disbursements incurred as a result of this
                            24   action, pursuant to 15 U.S.C. § 1117;
                            25           G.      An award of pre-judgment and post-judgment interest and costs of this
                            26   action against Defendants; and
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                            -10-
        LAWYERS
   N E W P O R T B E AC H                                                COMPLAINT
                                 4823-9569-0434v3/106250-0002
                             Case 2:20-cv-09864 Document 1 Filed 10/27/20 Page 12 of 12 Page ID #:12



                            1            H.      Such other and further relief as this Court may deem just and proper.
                            2
                            3    DATED: October 27, 2020                      STRADLING YOCCA CARLSON &
                            4                                                 RAUTH A PROFESSIONAL
                                                                              CORPORATION
                            5
                            6                                                 By: /s/ Douglas Q. Hahn
                            7                                                     Douglas Q. Hahn
                                                                                  Ahmad Takouche
                            8
                                                                                   Attorneys for Plaintiff
                            9                                                      Five Points Trading Corp.
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -11-
        LAWYERS
   N E W P O R T B E AC H                                             COMPLAINT
                                 4823-9569-0434v3/106250-0002
